            Case 2:20-cv-00207-JTR                  ECF No. 23        filed 08/13/21       PageID.571 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                                FILED IN THE
                                                     Eastern District of Washington                                   U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON

                          LAVENA T.,
                                                                                                                Aug 13, 2021
                                                                     )                                               SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-00207-JTR
                                                                     )
 KILOLO KIJAKAZI, ACTING COMMISSIONER OF
             SOCIAL SECURITY,                                        )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion for Summary Judgment (ECF No. 20) is GRANTED.
’
              Plaintiff’s Motion for Summary Judgment (ECF No. 15) is DENIED.
              Judgment is entered in favor of Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             JOHN T. RODGERS                                                 on motions for
      Summary Judgment (ECF Nos. 15 and 20).


Date: 08/13/2021                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
